                                                           Case 3:20-cv-00252-MMD-BNW Document 36 Filed 01/12/21 Page 1 of 3



                                                       1   ERIC W. SWANIS, ESQ.
                                                           Nevada Bar No. 6840
                                                       2   GREENBERG TRAURIG, LLP
                                                           10845 Griffith Peak Drive, Suite 600
                                                       3
                                                           Las Vegas, Nevada 89135
                                                       4   Telephone: (702) 792-3773
                                                           Facsimile: (702) 792-9002
                                                       5   Email: swanise@gtlaw.com
                                                       6   CASEY SHPALL, ESQ.*
                                                           *Admitted Pro Hac Vice
                                                       7
                                                           GREENBERG TRAURIG, LLP
                                                       8   1144 15th Street, Suite 3300
                                                           Denver, Colorado 80202
                                                       9   Telephone: (303) 572-6500
                                                           Email: shpallc@gtlaw.com
                                                      10
                                                           Counsel for Defendants
                                                      11

                                                      12                            IN THE UNITED STATES DISTRICT COURT
GREENBERG TRAURIG, LLP




                                                      13                                 FOR THE DISTRICT OF NEVADA
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                      14   CORRIE GITA,                                             CASE NO. 3:20-cv-00252-MMD-BNW
                                  Suite 600




                                                      15                                  Plaintiff,                STIPULATION AND [PROPOSED]
                                                                                                                     ORDER FOR DISMISSAL WITH
                                                      16
                                                                   v.                                                       PREJUDICE
                                                      17
                                                           C. R. BARD, INC. and BARD PERIPHERAL
                                                      18   VASCULAR, INC,
                                                      19                                   Defendants.
                                                      20

                                                      21

                                                      22          IT IS HEREBY STIPULATED AND AGREED, pursuant to Federal Rule of Civil Procedure

                                                      23   41(a)(1)(A)(ii) and Local Rule 7-1, by and between Defendants C.R. Bard, Inc. and Bard Peripheral

                                                      24   Vascular, Inc. by and through their counsel of record, the law firm of Greenberg Traurig, LLP, and

                                                      25   Plaintiff Corrie Gita, by and through his counsel of record, the Wendt Law Firm, P.C., that the above-

                                                      26   captioned action shall be dismissed with prejudice.

                                                      27   ///

                                                      28   ///



                                                                                                             1
                                                           Case 3:20-cv-00252-MMD-BNW Document 36 Filed 01/12/21 Page 2 of 3



                                                       1         Each party shall bear its own attorneys’ fees and costs.

                                                       2         IT IS SO STIPULATED.

                                                       3         Respectfully submitted on January 11, 2021.

                                                       4

                                                       5         WENDT LAW FIRM, P.C.                                 GREENBERG TRAURIG, LLP

                                                       6
                                                           By:       /s/ Samuel M. Wendt                        By:       /s/ Eric W. Swanis
                                                       7
                                                                 SAMUEL M. WENDT, ESQ.*                               ERIC W. SWANIS, ESQ.
                                                       8         *Admitted Pro Hac Vice                               Nevada Bar No. 6840
                                                                 sam@wendtlaw.com                                     swanise@gtlaw.com
                                                       9         4717 Grand Avenue, Suite 130                         10845 Griffith Peak Drive, Suite 600
                                                                 Kansas City, Missouri 64112                          Las Vegas, Nevada 89135
                                                      10

                                                      11         PETER C. WETHERALL, ESQ.                              CASEY SHPALL, ESQ.*
                                                                 WETHERALL GROUP LTD.                                  *Admitted Pro Hac Vice
                                                      12         Nevada Bar No. 4414                                   GREENBERG TRAURIG, LLP
                                                                 pwetherall@wetherallgroup.com                         1144 15th Street, Suite 3300
GREENBERG TRAURIG, LLP




                                                      13         9345 West Sunset Road, Suite 100                      Denver, Colorado 80202
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                                 Las Vegas, Nevada 89148                               Telephone: (303) 572-6500
                                                      14
                                  Suite 600




                                                                                                                       Email: shpallc@gtlaw.com
                                                      15         Counsel for Plaintiff
                                                                                                                       Counsel for Defendants
                                                      16

                                                      17
                                                                                                          IT IS SO ORDERED.
                                                      18

                                                      19

                                                      20                                                  UNITED STATES DISTRICT JUDGE

                                                      21                                                             12th of January, 2021.
                                                                                                          Dated this ____
                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28


                                                                                                            2
                                                           Case 3:20-cv-00252-MMD-BNW Document 36
                                                                                               35 Filed 01/12/21 Page 3 of 3



                                                       1                                     CERTIFICATE OF SERVICE

                                                       2          I hereby certify that on January 12, 2021, I caused the foregoing document to be

                                                       3   electronically filed with the Clerk of the Court using the CM/ECF system, which will send notification

                                                       4   of such filing to the CM/ECF participants registered to receive such service.

                                                       5

                                                       6
                                                                                                                  /s/ Shermielynn Irasga
                                                       7                                                     An employee of GREENBERG TRAURIG, LLP
                                                       8

                                                       9

                                                      10

                                                      11

                                                      12
GREENBERG TRAURIG, LLP




                                                      13
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                      14
                                  Suite 600




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28


                                                                                                             3
